Exhibit 10.1

 

VISA U.S.A. INC.

SMALL TICKET AND DEPLOYMENT SUPPORT INCENTIVE AGREEMENT

This Visa Small Ticket and Deployment Support Incentive Agreement (this
“Agreement”) is entered into between USA Technologies, Inc., a Pennsylvania
corporation, with its principal office at 100 Deerfield Lane, Suite 300,
Malvern, Pennsylvania 19355 (“Client”) and Visa U.S.A. Inc., a Delaware
corporation, with its principal place of business at 900 Metro Center Boulevard,
Foster City, California 94404 (mailing address P.O. Box 8999, San Francisco,
California 94128-8999) (“Visa”, and together with Client, the “Parties”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Visa Rules (as defined herein).  The Parties agree as
follows:

 

ARTICLE I: INCENTIVES

Subject to the terms and conditions of this Agreement, Visa will provide Client
the incentives described in Schedule A (the “Incentives”).  The primary
objective of this Agreement is to encourage and reward Client to grow Visa
System payment volume at certain unattended payment terminals of Client’s
Merchants.

ARTICLE II:  DEFINITIONS; TERM AND TERMINATION; ACQUIRER AND THIRD PARTY FEES

Section 2.1   Term and Termination.

(a)         Term.  The term of this Agreement (the “Term”) will commence as of
July 1, 2017 (the “Effective Date”) and expire on September 30, 2020, unless
earlier terminated as provided herein.

(b)         Breach. If (i) either Party commits a material breach of the terms
of this Agreement, (ii) Client breaches the Visa Rules, or (iii) Client fails to
comply with the Payment Card Industry Data Security Standards, the non-breaching
Party may terminate this Agreement by giving the breaching Party at least 30
calendar days’ written notice prior to the effective date of termination;
provided, however, that any such notice will not result in termination if the
breaching Party cures such breach before such period elapses.

(c)         Termination for Convenience.  Either Party may terminate this
Agreement at any time and for no reason and without liability, by providing 90
calendar days’ prior written notice of termination to the other Party.

(d)         Change of Control.  If Client, or an entity directly or indirectly
controlling Client, comes under the control of, or is acquired by, a third
party, then Visa may, without liability, terminate this Agreement immediately by
providing written notice to Client.  Client shall give written notice to Visa
promptly of the execution of an agreement that may result in such a Change of
Control or acquisition.

  

  

(e)        Termination for Insolvency.  A Party may terminate this Agreement if
it reasonably determines that the other Party is insolvent, has failed generally
to pay its debts as they become due (unless such debts are subject to a
good-faith dispute as to liability or amount), or is unable to meet its
obligations under this Agreement due to financial distress, whether or not a
petition for bankruptcy is filed or a receiver is appointed.

(f)         No Surcharging. If any Merchant assesses any surcharge or checkout
fee on any Visa transaction for which Visa is offering the Incentives, Visa may
terminate this Agreement immediately by providing written notice to Client.

(g)        Effect of Termination.  All obligations and rights under this
Agreement will cease immediately and automatically upon its expiration or
termination.  Any provision that by its terms expressly survives or needs to
survive to give effect to its purpose will also survive the expiration or
termination of this Agreement.

Section 2.2   Promotional IRF Rates; Acquirer and Third Party Fees.  Client is
solely responsible for ensuring that its Acquirer’s systems are capable of
implementing, and that its Acquirer implements, any promotional IRF rates made
available by Visa to Client’s Acquirer under this Agreement, and is solely
responsible for negotiating with its Acquirer any pricing (including its
merchant discount rate and other fees) related to acceptance of the products for
which Visa provides the Incentives.  Visa is not responsible for any third party
fees or expenses charged to Client in connection with this Agreement, including
without limitation acquirer or processor fees or expenses.

ARTICLE III:  general terms

Section 3.1   Representations. Each Party represents and warrants to the other
that: (i) it has the power and authority to grant the rights and perform the
obligations set forth in this Agreement; (ii) the execution of this





1

--------------------------------------------------------------------------------

 



 

Agreement by the person representing it is sufficient to render this Agreement
binding upon such Party, and upon execution, this Agreement will be a binding
obligation of such Party enforceable against such Party in accordance with its
terms; and (iii) the performance of its obligations under this Agreement does
not violate applicable law or breach any other agreement to which such Party is
bound.  No Party’s approval of advertising or other copy submitted by the other
Party will relieve the submitting Party’s responsibility under this Section.

Section 3.2   Confidential Information.  For the Term and a period of 3 years
after the termination or expiration of this Agreement, each Party receiving or
obtaining Confidential Information (the “Recipient”) from the other Party or its
affiliates (the “Discloser”) shall not, and shall cause each of its employees,
contractors, subcontractors, agents, consultants, legal, financial, and tax
advisors (“Representatives”) not to: (i) disclose Confidential Information to
any person or entity other than Representatives of the Recipient that: (A) need
to know Confidential Information for the purposes contemplated by this
Agreement; and (B) agree to be bound by the provisions of this Section; or (ii)
use Confidential Information for any purpose other than the purposes
contemplated by this Agreement. However, a Party may disclose Confidential
Information if required by court order, government demand or other compulsory
legal process (each, a “Required Disclosure”) provided that it first notify the
Discloser in writing at least 10 calendar days in advance of such order.
Notwithstanding the foregoing, either Party may disclose this Agreement pursuant
to a Required Disclosure and may do so without prior notice to the other Party
provided that this Agreement is designated as “Highly Confidential -- Outside
Counsel’s Eyes Only” under each applicable protective order or confidentiality
agreement or is otherwise protected from disclosure to third parties by
operation of law. Promptly upon the written request of the Discloser, the
Recipient shall, and shall cause its Representatives to, return to the Discloser
or destroy Confidential Information.  If the Recipient or its Representatives
destroy Confidential Information, the Recipient shall certify that it has done
so in writing and promptly deliver such certificate to the Discloser. For
purposes of this Agreement, “Confidential Information” means any information or
data, oral or written, identified as confidential by the Discloser or that the
Recipient should reasonably be understood to be confidential,

 

 

including without limitation, the terms of this Agreement and Schedule A, any
Visa proposal of the Incentives, and may include, but is not limited to
information relating to marketing philosophy and objectives, competitive
advantages and disadvantages, the types of services provided, financial results,
the names and addresses of agents and service providers and a variety of other
non-public information and material; excluding information that: (i) is or
becomes available to the public through no breach of this Agreement; (ii) was
previously known by the Recipient without any obligation to hold it in
confidence; (iii) is received from a third party who Recipient reasonably
believes is free to disclose such information without restriction; or (vi) is
independently developed by the Recipient without the use of Confidential
Information of the Discloser.

Section 3.3   Public Disclosure.  Neither Party may issue an independent press
release or make any other public announcement, whether written, oral or
otherwise, with respect to this Agreement without the prior written consent of
the other Party, which consent shall not be reasonably withheld provided,
however, that either Party may disclose the existence of this Agreement to any
third party without the consent of the other Party.

Section 3.4   Disclaimer; No Warranties.  THIS AGREEMENT IS NOT A SERVICES
AGREEMENT OR AGREEMENT FOR DELIVERY OF VISA PRODUCTS, AND CLIENT’S REDRESS, IF
ANY, FOR CLAIMS OR ANY LIABILITY ARISING FROM VISA SERVICES OR PRODUCTS SHALL BE
AGAINST CLIENT’S MERCHANTS OR CLIENT’S ACQUIRER OR OTHER VISA MEMBER THROUGH
WHICH CLIENT PARTICIPATES IN THE VISA SYSTEM.  VISA DOES NOT MAKE OR GIVE UNDER
THIS AGREEMENT, AND HEREBY EXPRESSLY DISCLAIMS, ALL WARRANTIES, REPRESENTATIONS
OR CONDITIONS, BOTH EXPRESS AND IMPLIED, ARISING BY STATUTE OR OTHERWISE IN LAW,
OR FROM COURSE OF DEALING OR USAGE OR TRADE, INCLUDING, BUT NOT LIMITED TO, ANY
IMPLIED WARRANTY, REPRESENTATION, OR CONDITION OF MERCHANTABILITY, MERCHANTABLE
QUALITY OR FITNESS FOR ANY PURPOSE, PARTICULAR, SPECIFIC, OR OTHERWISE, OR ANY
WARRANTY OF TITLE OR NON-INFRINGEMENT FOR ANY AND ALL PRODUCTS, PROCESSING,
SERVICES, PROGRAMS, SPECIFICATIONS, STANDARDS, SOFTWARE, HARDWARE OR FIRMWARE.

 





2

--------------------------------------------------------------------------------

 



 

Section 3.5   Limitation of Liability.  UNDER NO CIRCUMSTANCES WILL EITHER PARTY
BE LIABLE TO THE OTHER PARTY OR TO ANY OTHER PERSON OR ENTITY FOR ANY INDIRECT,
SPECIAL, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES EVEN IF IT HAD
REASON TO KNOW OF THE POSSIBILITY OF SUCH DAMAGES, INCLUDING, WITHOUT
LIMITATION, LOSS OF REVENUE, PROFITS OR BUSINESS.  OTHER THAN (i) INCENTIVE
PAYMENTS DUE CLIENT, IF ANY, IN ACCORDANCE WITH SCHEDULE A, OR (ii) A PARTY’S
BREACH OF ITS CONFIDENTIALITY OBLIGATIONS, IN NO EVENT WILL EITHER PARTY BE
LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR ANY CLAIMS, PROCEEDINGS,
LIABILITIES, OBLIGATIONS, DAMAGES, LOSSES, OR COSTS RELATED TO OR ARISING OUT OF
ANY SUBJECT MATTER OF THIS AGREEMENT, FOR ANY INDIVIDUAL OR RELATED SERIES OF
CLAIMS OR LIABILITIES, IN AN AMOUNT EXCEEDING TEN THOUSAND UNITED STATES DOLLARS
($10,000) IN THE AGGREGATE.  THIS SECTION APPLIES WHETHER THE ALLEGED LIABILITY
IS BASED ON CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY, OR ANY OTHER BASIS,
EVEN IF VISA OR CLIENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Section 3.6   Relationship of the Parties.  The Parties are independent
contractors and this Agreement does not create a partnership, joint venture,
employee/employer or other agency relationship between them.

Section 3.7   Assignments.  This Agreement binds and benefits each of the
Parties and their respective permitted successors and assigns.  No Party may
assign, in whole or in part, any of its rights under this Agreement, voluntarily
or involuntarily, whether by operation of law or any other manner, except as
expressly permitted in this Section or with the prior written consent of the
other Party.  No Party may delegate any performance under this
Agreement.  Notwithstanding the foregoing, Visa may assign this Agreement to its
affiliate without Client’s consent. Any purported assignment of rights in
violation of this Section 3.7 is void.

Section 3.8   Notices.  All notices to be given under this Agreement will be in
writing and will be deemed to have been given and received: (i) when personally
delivered; (ii) three business days after mailing, postage prepaid, by certified
mail; or (iii) one business day following dispatch by overnight delivery via a
national or international courier service, in each case addressed to the Party
at the addresses set forth on the first page of this Agreement (in the case of
notices to Visa,

 

 

a copy of any such notice will also be delivered to the Visa U.S.A. Legal
Department, in care of the same Visa address), unless a different address is
designated in writing. In the case of Client, a copy of any such notice will
also be delivered to Douglas M. Lurio, Esquire, Lurio and Associates, P.C, 2005
Market Street, Suite 2340, Philadelphia, PA 19103

Section 3.9   Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of New York, excluding such state’s choice-of-law
principles.

Section 3.10   Arbitration.  Any dispute, controversy, or claim arising out of
or relating to this Agreement, or the interpretation, enforceability,
performance, breach, termination, or validity thereof, including, without
limitation, this arbitration provision, shall be solely and finally settled by
confidential arbitration in San Francisco, California, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  An award
rendered in connection with arbitration pursuant to this Section shall be final
and binding upon the Parties, and any judgment upon such an award may be entered
and enforced in any court of competent jurisdiction.  No provision of this
subsection limits the right of a Party to obtain provisional, injunctive or
ancillary remedies from a court of competent jurisdiction before, after or
during the pendency of any arbitration.  Neither Party has the right to
arbitrate on a class action basis any dispute, controversy, or claim arising out
of or relating to this Agreement, or the interpretation, enforceability,
performance, breach, termination, or validity thereof, including, without
limitation, this arbitration provision.

Section 3.11   Use of Marks; Materials with other Party’s Name.  Except as
otherwise provided herein, nothing in this Agreement gives either Party a
license or other right to use the trademarks, service marks, trade dress,
corporate name, logos, brands, copyrights, or other intellectual property of the
other Party.  Any such use (including in any advertisement, marketing material
or other signage) will require the prior written consent of the Party that owns
such intellectual property.

 





3

--------------------------------------------------------------------------------

 



Section 3.12   Complete Agreement.  This Agreement constitutes the entire final
agreement and understanding between Visa and Client with respect to their rights
and obligations set forth herein, and there are no other agreements,
representations, warranties or understandings between Visa and Client with
respect to such subject matter.  To the extent that any other agreement, written
or verbal, exists or appears to exist between the Parties with respect to the
subject matter hereof, this Agreement supersedes any such agreement.  All
schedules and appendices attached hereto or referred to herein are hereby
incorporated in and made a part of this Agreement.  This Agreement has been
fully reviewed and negotiated by the Parties and their respective counsel.

Section 3.13   Force Majeure.  Neither Party will be liable to the other Party
for any loss, damage, cost, delay, or failure to perform in whole or in part
resulting from causes beyond such Party’s control, including but not limited to
fires, floods, storms, earthquakes, hurricanes, tornadoes, or other severe
weather or climatic conditions; act of a public enemy, war, or terrorist attack,
blockade, strikes, insurrections, riots, or requirements of any governmental
authority.

Section 3.14   Severability.  If any provision of this Agreement is or becomes
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement will remain in full force and
effect.  If the determination of such invalidity, illegality, or
unenforceability has a significant effect, in the reasonable judgment of the
affected Party (the “Affected Party”), on the financial and/or commercial
position of the Affected Party, the Parties will negotiate in good faith to
replace such provision with a valid, legal and enforceable provision which will,
in effect, from an economic viewpoint, most nearly and fairly approach the
effect of such provision. However, if the Parties cannot agree on a mutually
acceptable amendment to the invalid, illegal or unenforceable provision within
30 calendar days following the date the Affected Party provided written notice
to the other Party of its wish to renegotiate such provision, then this
Agreement will terminate immediately upon the expiration of such period.

Section 3.15   No Third Party Beneficiaries.  This Agreement does not confer any
rights or remedies upon any person or entity other than the Parties.  Only the
Parties have enforceable rights and remedies under this Agreement.

Section 3.16   Modifications, Amendments and Waivers.  This Agreement may not be
modified or amended except by a writing signed by both Parties.  Any waiver of
the provisions of this Agreement or of a Party’s rights or remedies under this
Agreement must be in writing to be effective.

 

 

The waiver by either Party of a breach of any provision contained herein shall
be in writing and shall in no way be construed as a waiver of any subsequent
breach of such provision or the waiver of the provision itself.

Section 3.17   Counterparts; Signature Dates. This Agreement may be signed in
counterparts, including counterparts transmitted by facsimile, each of which
will be deemed an original and all of which will constitute one and the same
instrument.  In the event that Client returns an executed but undated copy of
this Agreement to Visa, Client agrees and authorizes Visa to insert the date of
Visa’s receipt of the executed copy.

Section 3.18   No Party a Drafter; Titles and Subtitles.  No Party will be
considered to be the drafter of this Agreement for purposes of any rule of
interpretation or construction that might cause any provision to be construed
against the drafter hereof.  The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.

Section 3.19   Taxes.  Client is responsible for any and all taxes which may be
applicable to any incentives, benefits, and funding it receives pursuant to this
Agreement.

 

IN WITNESS WHEREOF, this Agreement will be effective as of the Effective Date.

 

USA TECHNOLOGIES, INC.

 

 /s/ Michael K. Lawlor                                                         

(SIGNATURE OF CLIENT’S AUTHORIZED EMPLOYEE)

 

Name: Michael K. Lawlor

 

Title: Chief Services Officer

 

Date: October 27, 2017

 

VISA U.S.A. INC.

 

    ***                                        

(SIGNATURE OF VISA’S AUTHORIZED EMPLOYEE)

 

Name:            ***                         

Title:             ***                         

 

Date: October 27, 2017

 

 



4

--------------------------------------------------------------------------------

 



SCHEDULE A

 

A.  Defined Terms.

(1)    “Acceptance Device”  means any point-of-sale device, digital application,
e-commerce platform, or other solution at an Unattended Merchant Location used
to effect a financial transaction.

(2)    “Account”  means a source of value or funds, such as a demand deposit
account, credit or charge account, or prepaid account.

(3)    “Card-Absent” describes a transaction completed in a Card-Absent
Environment as defined in the Visa Rules.

(4)    “Card-Present” describes a transaction completed in a Card-Present
Environment as defined in the Visa Rules.

(5)    “Client’s Acquirer” means the acquirer(s) with whom Client has entered
into an agreement to process Visa Debit Transactions and Visa Credit
Transactions that originating at an Unattended Merchant Location.

(6)    ***

(7)    “Comparable Transaction” means, with respect to a:

a)    *** Non-Regulated Card-Present Visa Debit IRF Rate, a Card-Present
transaction for goods or services originating on a Debit Product at an
Unattended Merchant Location assigned ***, other than Regulated Debit
Transactions and credits, chargebacks, cash transactions (e.g., cash back
transactions or prepaid card cash loads) and transactions that have been fully
or partially refunded (due to a chargeback, credit or return, for example).

b)    *** Non-Regulated Card-Absent Visa Debit IRF Rate, a Card-Absent
transaction for goods or services originating on a Debit Product at an
Unattended Merchant Location assigned ***, other than Regulated Debit
Transactions and credits, chargebacks, cash transactions (e.g., cash back
transactions or prepaid card cash loads) and transactions that have been fully
or partially refunded (due to a chargeback, credit or return, for example).

c)    *** Regulated Card-Present Visa Debit IRF Rate, a Card-Present Regulated
Debit Transaction originating at an Unattended Merchant Location assigned ***,
 other than credits, chargebacks, cash transactions (e.g., cash back
transactions or prepaid card cash loads) and transactions that have been fully
or partially refunded (due to a chargeback, credit or return, for example).

d)    *** Regulated Card-Absent Visa Debit IRF Rate, a Card-Absent Regulated
Debit Transaction originating at an Unattended Merchant Location assigned ***,
 other than credits, chargebacks, cash transactions (e.g., cash back
transactions or prepaid card cash loads) and transactions that have been fully
or partially refunded (due to a chargeback, credit or return, for example).

e)    *** Card-Present Visa Credit IRF Rate, a Card-Present transaction for
goods or services originating on a Credit Product at an Unattended Merchant
Location assigned ***,  other than credits, chargebacks, cash transactions
(e.g., cash back transactions or prepaid card cash loads) and transactions that
have been fully or partially refunded (due to a chargeback, credit or return,
for example).

f)     *** Card-Absent Visa Credit IRF Rate, a Card-Absent transaction for goods
or services originating on a Credit Product at an Unattended Merchant Location
assigned ***,  other than credits, chargebacks, cash transactions (e.g., cash
back transactions or prepaid card cash loads) and transactions that have been
fully or partially refunded (due to a chargeback, credit or return, for
example).

g)    *** Regulated Card-Present Visa Debit IRF Rate, a Card-Present Regulated
Debit Transaction originating at an Unattended Merchant Location assigned an
Eligible Merchant Category Code other than ***,  other than credits,
chargebacks, cash transactions (e.g., cash back transactions or prepaid card
cash loads) and transactions that have been fully or partially refunded (due to
a chargeback, credit or return, for example).



5

--------------------------------------------------------------------------------

 



h)    *** Regulated Card-Absent Visa Debit IRF Rate, a Card-Absent Regulated
Debit Transaction originating at an Unattended Merchant Location assigned an
Eligible Merchant Category Code other than ***,  other than credits,
chargebacks, cash transactions (e.g., cash back transactions or prepaid card
cash loads) and transactions that have been fully or partially refunded (due to
a chargeback, credit or return, for example).

i)     *** Non-Regulated Card-Absent Visa Debit IRF Rate, a Card-Absent
transaction for goods or services originating on a Debit Product at an
Unattended Merchant Location assigned an Eligible Merchant Category Code other
than ***,  other than Regulated Debit Transactions and credits, chargebacks,
cash transactions (e.g., cash back transactions or prepaid card cash loads) and
transactions that have been fully or partially refunded (due to a chargeback,
credit or return, for example).

j)     *** Card-Absent Visa Credit IRF Rate, a Card-Absent transaction for goods
or services originating on a Credit Product at an Unattended Merchant Location
assigned an Eligible Merchant Category Code other than ***, excluding Visa
Signature Preferred Credit Products.

(8)    “CPS-qualified” means a Visa payment service that accommodates specific
payment environments with an identifier that remains with the transaction
throughout its life cycle.

(9)    “Credit Account”  means a secured or unsecured open-ended credit Account,
including revolving or non-revolving consumer, business or commercial credit or
charge Accounts.

(10)  “Credit Product” means a Payment Credential linked to a Credit Account
that is issued or provisioned in the Territory.

(11)  “Debit Account” means a demand deposit, savings or other pre-funded
Account, including reloadable and non-reloadable Accounts.

(12)  “Debit Product” means a Payment Credential linked to a Debit Account that
is issued or provisioned in the Territory and includes the term “Debit Card” as
such term is defined in the EFTA.

(13)  “Eligible Merchant Category Code” means any one of the MCCs listed or
named in Schedule B of this Agreement.

(14)  “Eligible Transactions” collectively refers to the Eligible ***
Non-Regulated Card-Present Visa Debit Transactions, the Eligible ***
Non-Regulated Card-Absent Visa Debit Transactions, the Eligible *** Regulated
Card-Present Visa Debit Transactions, the Eligible MCC-5814 Regulated
Card-Absent Visa Debit Transactions, the Eligible *** Card-Present Visa Credit
Transactions, the Eligible *** Card-Absent Visa Credit Transactions, the
Eligible *** Non-Regulated Card-Absent Visa Debit Transactions, the Eligible ***
Regulated Card-Present Visa Debit Transactions, the Eligible *** Regulated
Card-Absent Visa Debit Transactions, and the Eligible *** Card-Absent Visa
Credit Transactions, each as defined in Section B(2) of this Schedule A.

(15)  “Incentive Quarter” means the three-month period starting on the Effective
Date and each succeeding three-month period during the Term.

(16)  “Interlink Product” means a Debit Product that enables the authorization,
clearing and settlement of a financial transaction using *** in accordance with
the Interlink Rules.

(17)  “Interlink Rules” means the Interlink Bylaws and Operating Regulations as
may be amended from time to time.

(18)  “Interlink Transaction” means a transaction for payment of goods or
services that (a) initiates with an Interlink Product, (b) originates at a
Merchant Location, (c) contains the applicable MVV, and (d) is routed for
authorization, clearing and settlement over ***.  “Interlink Transaction” does
not include credits, chargebacks, returns and the corresponding original
transactions that have been fully or partially refunded (due to such credit,
chargeback or return), and cash transactions (e.g., cash back transactions or
prepaid product cash loads).

(19)  ***.

(20)  “MCC” means a code designating the principal trade, profession, or line of
business in which a merchant is engaged, as specified in the Visa Rules.



6

--------------------------------------------------------------------------------

 



(21)  “Merchant” means the merchants with whom Client has entered into an
agreement,  directly or indirectly through a third party,  for the acceptance of
Visa Products or to provide authorization, clearing, and settlement services for
transactions initiating with such Visa Products.

(22)  “MVV” means a value assigned by Visa used to identify participation in
select merchant programs.

(23)  ***.

(24)  ***

(25)  “Non-Regulated Visa Debit Transaction” means a Visa Debit Transaction,
excluding Regulated Debit Product Transactions.

(26)  ***.

(27)  ***.

(28)  “Non-Visa-Owned Network” means any Payment Network operating in the
Territory that is not owned by Visa.

(29)  “Non-Visa Product” means a Payment Credential that is linked to an Account
that is issued or provisioned in the Territory, excluding Visa Products and
Interlink Products.

(30)  “Non-Visa Transaction” means a transaction originating on a Non-Visa
Product.

(31)  “Payment Credential” means a payment code, identification number, or other
credential (including any token or proxy) linked to an Account that enables a
Payment Credential user to make financial transactions using a Payment Network’s
systems.  An example of a Payment Credential is a 16-digit number known as a PAN
that utilizes a Bank Identification Number (BIN) licensed by a Payment Network.

(32)  “Payment Communication Protocol” means any technology, protocol or
solution by which information is communicated to an Acceptance Device for the
purpose of effecting a financial transaction. Examples of a Payment
Communication Protocol include but are not limited to magnetic stripe, contact
chip, RFID, near field communication (NFC), Bluetooth Low Energy (BLE), Quick
Response (QR) codes, bar codes, manual key entry of the Payment Credential,
sound waves and magnetic secure transmissions (MST).

(33)  “Payment Device” means any card, device, digital application or other
solution used to initiate a transaction with a Payment Credential.  Examples of
a Payment Device include plastic or metal payment cards, digital or virtual
forms of payment cards, software applications, a key fob, a micro tag, an online
customer protocol or a mobile wallet using a tokenized Payment Credential.

(34)  “Payment Network”  means any electronic payment network, including but not
limited to Visa, MasterCard, American Express, Discover, UnionPay, JCB, STAR,
NYCE, PULSE, Maestro, Merchant Customer Exchange (MCX), Early Warning Services,
LLC, Chase and PayPal.

(35)  “Promotional IRF Rates” collectively refers to the *** Non-Regulated
Card-Present Visa Debit IRF Rate, the *** Non-Regulated Card-Absent Visa Debit
IRF Rate, *** Regulated Card-Present Visa Debit IRF Rate, the *** Regulated
Card-Absent Visa Debit IRF Rate, the *** Card-Present Visa Credit IRF Rate, the
*** Card-Absent Visa Credit IRF Rate, the *** Non-Regulated Card-Absent Visa
Debit IRF Rate, the *** Regulated Card-Present Visa Debit IRF Rate, the ***
Regulated Card-Absent Visa Debit IRF Rate, and the *** Card-Absent Visa Credit
IRF Rate, each as defined in Section B(2) of this Schedule A.

(36)  “Regulated Debit Product Transaction” means a transaction for goods and
services originating on a Debit Product that is a “Debit Card” (as such term is
defined in section 920(c)(2) of The Electronic Fund Transfer Act, as amended
(the “EFTA”)), including transactions originating on the types of cards listed
in 920(a)(7)(B) of the EFTA, but excluding transactions originating on the types
of cards listed in sections 920(a)(6) and 920(a)(7)(A) of the EFTA.



7

--------------------------------------------------------------------------------

 



(37)  “Regulations” refers to the “Debit Card Interchange Fees and Routing;
Final Rule”, published as 12 CFR Part 235 on Wednesday, July 20, 2011 in Vol.
76, No. 139 of the Federal Register of the United States of America, as may be
amended from time to time.

(38)  “Territory” means the 50 United States and the District of Columbia.

(39)  “Unattended Merchant Location” means any stand-alone unattended vending or
self-serve retail machine physically located in the Territory that is owned,
operated, or serviced by a Merchant that (i) has been properly assigned (per the
Visa Rules) any one of the Eligible Merchant Category Codes; and (ii) that has
an MVV assigned by Visa.

(40)  “Visa Checkout”  means Visa’s digital commerce platform under the name
“Visa Checkout” (or a successor name) that enables consumers to centralize the
storage and management of Account information though a secure interface that is
accessible across multiple channels, including smartphones, personal computers,
digital tablets and other web-enabled devices.

(41)  “Visa Credit Product” means a Credit Product with a Visa Payment
Credential.

(42)  “Visa Credit Transaction” means a transaction for payment of goods or
services (i) initiated with a Visa Credit Product; (ii) originating at an
Unattended Merchant Location; (iii) containing the applicable MVV; and (iv)
routed for authorization, clearing and settlement over *** or ***.  “Visa Credit
Transaction” excludes credits, chargebacks and cash transactions (e.g., cash
back transactions or prepaid cash loads).

(43)  “Visa Debit Product” means a Debit Product with a Visa Payment Credential.

(44)  “Visa Debit Transaction” means a transaction for payment of goods or
services (i) initiated with a Visa Debit Product; (ii) originating at an
Unattended Merchant Location; (iii) containing the applicable MVV; and (iv)
routed for authorization, clearing and settlement over *** or ***.  “Visa Debit
Transaction” excludes Interlink Transactions, credits, chargebacks, cash
transactions (e.g., cash back transactions or prepaid cash loads), and
PIN-Authenticated Visa Debit Transactions.

(45)  “Visa Payment Credential” means a Payment Credential that enables the
authorization, clearing and settlement of a financial transaction using the ***,
and is issued or provisioned in accordance with the Visa Rules.

(46)  “Visa Product” means a Visa Debit Product or Visa Credit Product.

(47)  “Visa Rules” means the Visa U.S.A. Inc. Certificate of Incorporation,
Bylaws and Core Rules and Product and Service Rules and standards, guides,
manuals, interpretations and other documents with the force of the Core Rules
and those of its affiliates in each case as amended from time to time.

(48)  “Visa Specification” means the specification(s) owned, developed or
provisioned by Visa for the purpose of effecting a financial transaction using a
Payment Communication Protocol, and as may be amended or updated.

(49)  ***.

(50)  “VPP” refers to the “Visa Partner Program”, a promotional program whereby
Visa agrees to make available custom IRF rates for the transactions originating
with certain or all Visa Products at such Merchant.

B.  Small Ticket Incentives.

(1)   General.  The Incentives described herein are offered only for
transactions routed for authorization, clearing, and settlement through ***. 
Transactions routed for authorization, clearing and settlement through *** are
not eligible to receive Incentives under this Agreement.  However, Client may
choose to route transactions over *** and will still be eligible to receive
Incentives on transactions routed over N*** as described herein.  Visa’s
obligations to provide the Incentives to Client are subject to and contingent
upon Client complying with the Client Participation Requirements set forth in
this Schedule A and otherwise meeting its obligations hereunder.



8

--------------------------------------------------------------------------------

 



(2)   Promotional IRF Rates.  During the Incentive Quarter that begins on the
Effective Date, Visa will make available to Client’s Acquirer the following
promotional IRF rates (the “Promotional IRF Rates”):

a)    *** (the “*** Non-Regulated Card-Present Visa Debit IRF Rate”) for each
CPS-qualified, consumer, Card-Present, Non-Regulated Visa Debit Transaction
originating at an Unattended Merchant Location of an Eligible Merchant,
processed through an Included BIN, assigned ***, and routed for authorization,
clearing and settlement through *** (the “Eligible *** Non-Regulated
Card-Present Visa Debit  Transactions”).

b)    *** (the “*** Non-Regulated Card-Absent Visa Debit IRF Rate”) for each
 CPS-qualified, consumer, Card-Absent, Non-Regulated Visa Debit Transaction
originating at an Unattended Merchant Location of an Eligible Merchant,
processed through an Included BIN, assigned ***, and routed for authorization,
clearing and settlement through *** (the “Eligible *** Non-Regulated Card-Absent
Visa Debit Transactions”).

c)    ***, not to exceed the maximum amount permitted by applicable law (the
“*** Regulated Card-Present Visa Debit IRF Rate”), for each CPS-qualified,
consumer, Card-Present, Regulated Visa Debit Transaction originating at an
Unattended Merchant Location of an Eligible Merchant, processed through an
Included BIN, assigned ***, and routed for authorization, clearing and
settlement through *** (the “Eligible *** Regulated Card-Present Visa Debit
Transactions”).

d)    ***, not to exceed the maximum amount permitted by applicable law (the
“*** Regulated Card-Absent Visa Debit IRF Rate”), for each CPS-qualified,
consumer, Card-Absent, Regulated Visa Debit Transaction originating at an
Unattended Merchant Location of an Eligible Merchant, processed through an
Included BIN, assigned ***, and routed for authorization, clearing and
settlement through *** (the “Eligible *** Regulated Card-Absent Visa Debit
Transactions”).

e)    *** (the “*** Card-Present Visa Credit IRF Rate”) for each CPS-qualified,
 consumer, Card-Present, Visa Credit Transaction originating at an Unattended
Merchant Location of an Eligible Merchant, processed through an Included BIN,
assigned ***, and routed for authorization, clearing and settlement through ***
(the “Eligible *** Card-Present Visa Credit Transactions”).

f)     *** (the “*** Card-Absent Visa Credit IRF Rate”) for each CPS-qualified,
 consumer, Card-Absent, Visa Credit Transaction originating at an Unattended
Merchant Location of an Eligible Merchant, processed through an Included BIN,
assigned ***, and routed for authorization, clearing and settlement through
***(the “Eligible *** Card-Absent Visa Credit Transactions”).

g)    *** (the “*** Non-Regulated Card-Absent Visa Debit IRF Rate”), for each
CPS-qualified,  consumer, Card-Absent, Non-Regulated Visa Debit Transaction
originating at an Unattended Merchant Location of an Eligible Merchant,
processed through an Included BIN, assigned an Eligible Merchant Category Code,
excluding ***, and routed for authorization, clearing and settlement through ***
(the “Eligible *** Non-Regulated Card-Absent Visa Debit Transactions”).

h)    ***, not to exceed the maximum amount permitted by applicable law (the
“*** Regulated Card-Present Visa Debit IRF Rate”), for each CPS-qualified,
 consumer, Card-Present, Regulated Visa Debit Transaction originating at an
Unattended Merchant Location of an Eligible Merchant, processed through an
Included BIN, assigned an Eligible Merchant Category Code, excluding ***, and
routed for authorization, clearing and settlement through *** (the “Eligible ***
Regulated Card-Present Visa Debit Transactions”).

i)     ***, not to exceed the maximum amount permitted by applicable law (the
“*** Regulated Card-Absent Visa Debit IRF Rate”), for each CPS-qualified,
consumer, Card-Absent, Regulated Visa Debit Transaction originating at an
Unattended Merchant Location of an Eligible Merchant, processed through an
Included BIN, assigned an Eligible Merchant Category Code, excluding ***, and
routed for authorization, clearing and settlement through *** (the “Eligible ***
Regulated Card-Absent Visa Debit Transactions”).

j)     *** (the “*** Card-Absent Visa Credit IRF Rate”) for each CPS-qualified,
 consumer, Card-Absent, Visa Credit Transaction originating at an Unattended
Merchant Location of an Eligible Merchant, processed through an Included BIN,
assigned an Eligible Merchant Category Code, excluding *** and Visa Signature

9

--------------------------------------------------------------------------------

 



Preferred transactions, and routed for authorization, clearing and settlement
through *** (the “Eligible *** Card-Absent Visa Credit Transactions”).

(3)   Quarterly Client Certifications.  If within 15 calendar days following an
applicable Incentive Quarter,  Client provides Visa with a written certification
in the form attached hereto as Rider 1 (each, a “Quarterly Client
Certification”) for such Incentive Quarter, then Visa will continue to make
available to Client’s Acquirer the applicable Promotional IRF Rates for Eligible
Transactions originating during the following Incentive Quarter.

However, for each Quarterly Client Certification that Visa does not receive
within 30 calendar days following an applicable Incentive Quarter, Visa may, at
its sole discretion, upon 10 calendar days’ written notice to Client, stop
making available the Promotional IRF Rates.  Additionally, Visa may, at its sole
discretion, immediately stop making available the applicable Promotional IRF
Rate for (a) each Promotional IRF Rate with respect to which Client does not
attest that there was no *** during the Relevant Quarter (as defined in each
Quarterly Client Certification) in paragraph (i) of such Quarterly Client
Certification, and/or (b) each set of Eligible Transactions with respect to
which Client does not attest as to the maximum transaction value threshold
during the Relevant Quarter in paragraph (iv) of such Quarterly Client
Certification.

(4)   Cash Reimbursement.  For any Eligible Transaction for which Visa does not
make the applicable Promotional IRF Rate available to Client’s Acquirer in
accordance with this Agreement, Visa may, in lieu of the systematic application
of such Promotional IRF Rate, provide Client with a cash reimbursement in an
amount sufficient to achieve such Promotional IRF Rate for such transactions
(the “Visa IRF Reimbursement”).  Visa shall remit any such Visa IRF
Reimbursement within 30 calendar days following the applicable Incentive
Quarter.

(5)   Client Participation Requirements.  Client’s eligibility to receive the
Incentives in this Schedule A is subject to and contingent upon the following
requirements being met during each relevant Incentive Quarter (the “Client
Participation Requirements”):

a)     Prior to sending to Visa the first Quarterly Client Certification, Client
shall enable in its systems, or cause Client’s Acquirer to enable in their
systems, unique VPP identifiers for the Promotional IRF Rates and the applicable
MVVs, and Client shall include the appropriate and unique MVV applicable to each
of the Eligible Transactions generated during such Incentive Quarter;

b)     Client shall pass on, or cause Client’s Acquirer to pass on, the benefits
of the Promotional IRF Rates only to Eligible Merchants;

c)     On each Quarterly Client Certification, Client shall provide a complete
list of all of the BIN(s) through which Client processed the Eligible
Transactions (“Included BIN”) during such Incentive Quarter;

d)     On each Quarterly Client Certification, Client shall provide a complete
list of all of the Merchants that became Eligible Merchants during such
Incentive Quarter and the date on which Client began passing on the benefits of
the Promotional IRF Rates to such Merchants;

e)     On each Quarterly Client Certification, Client shall certify that ***
were created by Eligible Merchants during such Incentive Quarter, and Client
shall provide Visa with the exact number of new Unattended Merchant Locations
that were created during such Incentive Quarter;

f)     Client shall use commercially reasonable efforts to ensure that all
Merchants (i) accept all Visa Products at all Acceptance Devices at all
Unattended Merchant Locations, and (ii) accept all Visa Products through any
Payment Device capable of being accepted at each Acceptance Device located at an
 Unattended Merchant Location;

g)     For any Payment Communication Protocol enabled on an Acceptance Device at
an  Unattended Merchant Location,  Client shall use commercially reasonable
efforts to implement and enable the Visa Specification for such Payment
Communication Protocol;

h)     With respect to Unattended Merchant Locations where Client is responsible
for the Acceptance Device, Client shall ensure, and for all other Unattended
Merchant Locations Client shall use commercially

10

--------------------------------------------------------------------------------

 



reasonable efforts to ensure, that if the holder of a Visa Debit Product is
automatically prompted or otherwise requested to enter a PIN as a CVM to
complete a transaction at an Unattended Merchant Location, such holder will have
the option to complete the transaction using any other valid CVM available for
such Visa Debit Product without such the holder being required to re-swipe or
re-dip the Payment Device or otherwise restart the payment process, irrespective
of transaction amount.

i)     Client shall implement and enable the Visa Specification for NFC Payment
Communication Protocol at all new Acceptance Devices located at all Unattended
Merchant Locations by ***;

j)     ***

k)     Client must be in compliance with all Visa Rules.  For purposes of
clarity, this Agreement has no impact or effect on Visa’s rights and remedies
under the Visa Rules for Client’s failure to comply with the Visa Rules,
including any and all rights and remedies that Visa may pursue against Client’s
Acquirer.

(6)   Conditions for Authorization to Pass on Benefits to Merchants.  During
each Incentive Quarter,  Client may pass on, or cause Client’s Acquirer to pass
on, the benefit of the Promotional IRF Rates only to Merchants in an Eligible
Merchant Category Code that meet all of the Merchant Participation Requirements
at all times during the applicable Incentive Quarter (each, an “Eligible
Merchant”).  “Merchant Participation Requirements” means the following
conditions:

a)    The Merchant must (i) accept all Visa Products at all Acceptance Devices
at all Unattended Merchant Locations, and (ii) accept all Visa Products through
any Payment Device capable of being accepted at each Acceptance Device located
at an  Unattended Merchant Location;

b)    There is no *** in respect of any of the Unattended Merchant Locations;

c)    The dollar amount of *** of the Eligible Transactions that originated at
each of the Unattended Merchant Locations during such Incentive Quarter is ***;
and

d)    The result of dividing the aggregate amount of the sales volume generated
at all of the Unattended Merchant Locations during such Incentive Quarter
divided by the total number of transactions generated at all of the Unattended
Merchant Locations  during such period is ***.

In the event a Merchant ceases to be in compliance with any of the Merchant
Participation Requirements,  Client shall:  (1) notify Visa, within 10 calendar
days following such non-compliance, in a writing signed by an officer of Client
and on Client letterhead, and (2) immediately stop passing on the benefit of the
Promotional IRF Rates to such Merchant.

(7)   No ***. In the event that Client determines or becomes aware that ***
exists at an otherwise qualifying Eligible Merchant,  Client shall, no later
than 10 calendar days thereafter, cease passing on, or cause Client’s Acquirer
to cease passing on, as applicable, the benefit of the applicable Promotional
IRF Rate.

C.  Deployment Support Incentives.  Client has targeted the placement and
enablement of new stand-alone unattended vending or self-serve retail machines
physically located in the Territory that are owned, operated, or serviced by
Client across Client’s unattended retail portfolio (the “Acceptance
Locations”).  Between the Effective Date and June 30, 2020 (the “Promotional
Period”), Client will earn Incentive Funding for installing and enabling
additional Acceptance Locations, as set forth below (the “Campaign”).

(1)   Deployment Schedule and Incentive Funding Amounts.  Subject to Client
meeting the obligations set forth in this Section C, Visa will pay Client up to
a total of *** Dollars ($***) (collectively, the “Incentive Funding”) as
follows:

a)    Between *** (“CY1”), if Client’s Merchant  installs and makes live for
transaction processing a minimum of *** Acceptance Locations (the “CY1
Baseline”); then Client will receive *** (the “Incentive Amount”) for each
Acceptance Location installed and enabled above the CY1 Baseline (the “CY1
Incremental Locations”) up

11

--------------------------------------------------------------------------------

 



to a total of *** CY1 Incremental Locations, or up to, but not in excess of,
***. The total number of Acceptance Locations as of June 30, 2018 shall be
referred to as the “CY1 Total”.

b)    Between *** (“CY2”), if Client’s Merchant installs and makes live for
transaction processing a minimum of *** Acceptance Locations above the CY1 Total
(the “CY2 Baseline”); then Client will receive the Incentive Amount for each
Acceptance Location installed and enabled above the CY2 Baseline (the “CY2
Incremental Locations”) up to a total of *** CY2 Incremental Locations, or up
to, but not in excess of, ***. The total number of Acceptance Locations as of
June 30, 2019 shall be referred to as the “CY2 Total”.

c)    Between ***(“CY3”), if Client’s Merchant installs and makes live for
transaction processing a minimum of *** Acceptance Locations above the CY2 Total
(the “CY3 Baseline”); then Client will receive the Incentive Amount for each
Acceptance Location installed and enabled above the CY3 Baseline (the “CY3
Incremental Locations” and collectively with the CY1 Incremental Locations and
the CY2 Incremental Locations, the “Incremental Locations”) up to a total of ***
CY3 Incremental Locations, or up to, but not in excess of, ***.

d)    In addition to the foregoing, if Client installs and enables the yearly
maximum of *** Incremental Locations during any of CY1, CY2, or CY3 (each, a
“Contract Year” and collectively, the “Contract Years”), then Visa will provide
a bonus payment of *** for the applicable Contract Year for a total potential
Incentive Funding payment of *** per Contract Year, adding up to a total
potential Incentive Funding amount of ***.

(2)   Payment of Incentive Funding.  Visa will pay any Incentive Funding amounts
earned by Client within 60 days after Visa’s receipt of each applicable Invoice
for each Contract Year as set forth in Section C(6) below, along with all
necessary support and reporting documentation, provided that as of the date of
such receipt, Client has complied with all of its obligations under this Section
C, including, without limitation, the priority routing obligations set forth in
Section C(4) below.

(3)   Marketing.  Client, at its sole cost and expense, shall be solely
responsible for the development, production and distribution of the following
marketing materials related to the Campaign (the “Materials”):

a)    Email marketing materials to be directed to those customers who have
opted-in to receive electronic messaging from Client.

b)    Direct Mail.

c)    New sales presentation and sales support materials.

All Materials created by Client will be subject to Visa’s prior written approval
which will not be unreasonably withheld, conditioned or delayed.  Client will
allow Visa at least five (5) business days from receipt to review such
Materials.

(4)   Priority Routing.  Throughout the Term, Client shall deliver to Visa a
duly executed Visa Debit Routing Certificate in the form attached hereto as
Rider 2 within thirty (30) days following each applicable calendar quarter.  For
the avoidance of doubt, failure to comply with this Section will be a material
breach of the terms of the Agreement.

(5)   Compliance with Laws and Regulations.  Client shall be solely responsible
for ensuring that the Campaign is structured, advertised and conducted in a
manner that complies with all applicable local, state and federal laws and
regulations, including but not limited to CAN-SPAM and Section 5 of the FTC Act.

(6)   Invoices.  Within thirty (30) days after the end of each of CY1, CY2, CY3,
and the Promotional Period, Client will provide to Visa one (1) invoice
detailing all Incremental Locations for the applicable time period (each, an
“Invoice”).

(7)   Promotional Data.  Within thirty (30) days after the completion of each of
CY1, CY2, CY3, and the Promotional Period, Client will provide to Visa, on an
aggregated basis, certain promotional data, which shall include, but may not be
limited to, the following (the “Promotional Data”), which Visa shall use solely
to

12

--------------------------------------------------------------------------------

 



conduct a statistical analysis of the impact of the Materials on card usage at
vending machines during the Term:

a)    Total number of Acceptance Locations deployed (including the geographical
location for each);

b)    Detailed performance metrics of the new Acceptance Locations, including
but not limited to per device usage, same store sales growth, market segment,
etc.; and

c)    Any other data that is mutually agreed upon by the Parties.

(8)   Indemnification.  Solely for purposes of this Section C:

a)    Visa will indemnify, defend and hold harmless Client from any claims made
or threatened by a third party, and all damages, liabilities, losses, government
procedures and costs, including reasonable attorneys' fees and costs of suit,
arising from such claims (collectively, “Claims”) due to or arising out of
Visa’s: (i) failure to comply with applicable laws and regulations with respect
to its obligations set forth herein; (ii) breach of any representation,
warranty, covenant, or obligation in this Agreement; and/or (iii) negligence or
willful misconduct or the negligence or willful misconduct of any agent or
independent contractor acting on Visa’s behalf, and

b)    Client will indemnify, defend and hold harmless Visa and its subsidiaries
and affiliates and their respective officers, directors, employees, franchisees,
attorneys, successors and permitted assigns and each of their officers,
directors, employees, agents, successors and permitted assigns from any Claims
arising from Client’s (i) failure to comply with applicable laws and
regulations, including but not limited to CAN-SPAM and Section 5 of the FTC Act;
(ii) breach of any representation, warranty, covenant, or obligation in this
Agreement; (iii)  unauthorized use of Visa Marks and/or the Marks of any third
party; and/or (iv) negligence or willful misconduct or the negligence or willful
misconduct of any agent or independent contractor acting on Client’s behalf.

Except in the case of third party claims for which an indemnity is owed, neither
party will be obligated to the other party for indirect, special, consequential,
or incidental damages.

(9)    Exclusivity.  Solely for purposes of this Section C, during the Term,
Client shall not participate in a deployment initiative similar to the
initiative described in Section C(1) above, with (i) any Visa Competitor, (ii)
any entity that is known to the general public as an issuer, licenser, or
operator of any payment services (including, without limitation, each entity
identified below), along with all affiliates and subsidiaries of such entity and
all the branded products of such entity, provided that such term does not
include any entity which offers such services merely as an incident to its
business, and/or (iii) any person or entity that offers payment services not
over the Visa Network.  “Visa Competitor” includes but is not limited to ***, or
any other names by which these products become known or available

(10)  Intellectual Property.  Solely in order for Company to fulfill its
obligations under this Section C and subject to Visa’s prior written approval as
set forth below, Visa hereby grants to Company a limited, non-exclusive,
royalty-free license to use, reproduce, distribute, and display Visa’s
trademarks, trade names, service marks and logos (the “Marks”) provided by Visa
subject to the terms of this Agreement. Company will respect the specifications
and graphic and utilization standards communicated in writing by Visa with
respect to Visa Marks. All such uses shall be subject to Visa’s approval, which
shall not be unreasonably withheld, conditioned or delayed. Visa will respond to
all approval requests of all Materials within five (5) business days from
receipt.  Under no circumstances shall Visa’s failure to respond be deemed as
its disapproval.

D.  Contactless Technology.  Client shall, at its sole cost and expense, enable
the most current standard of Contactless EMV for all new Acceptance Locations by
no later than ***

E.  Right to Audit.  Visa has the right to confirm the accuracy of any Quarterly
Client Certification or Visa Debit Routing Certificate.  Upon Visa’s request to
Client,  Client will cause Client’s external auditor to confirm to Visa in a
written certification the accuracy of any requested certification, and to
provide to Visa any commercially reasonable

13

--------------------------------------------------------------------------------

 



information to permit Visa to verify and confirm the assertions stated in such
certification.  If Visa does not receive such confirmation or the requested
information within 30 calendar days, then Visa may, at its sole discretion,
immediately stop making available to Client’s Acquirer the Promotional IRF Rates
or withhold any Incentive Funding payment.  Visa’s rights in this Section will
survive for a period of 60 months following the termination or natural
expiration of the Term.

F.  Visa Checkout Parity.  If Client enables the acceptance of transactions
through a third-party digital checkout solution (including without limitation
***) (each, a “Third-Party Digital Checkout Service”) on its electronic commerce
platform on or after the Effective Date, Client shall enable Visa Checkout with
equal prominence to and treatment (in terms of website flow, terms, conditions,
restrictions or fees) with such Third-Party Digital Checkout Services within a
commercially reasonable time frame and maintain such enablement for so long as
any such Third-Party Digital Checkout Service is enabled.  This provision does
not apply to Third-Party Digital Checkout Services enabled prior to the
Effective Date.

 





14

--------------------------------------------------------------------------------

 



 

SCHEDULE B

 

ELIGIBLE MERCHANT CATEGORY CODES

 

The benefit of the Promotional IRF Rates are available to, and may be passed on,
only to Unattended Merchant Locations with the MCC’s enumerated below; and
Client must ensure that such MCC’s are assigned in accordance with the Visa
Rules. In no instances will *** with an MCC of *** or any other MCC be eligible
for the benefits.

 

(1)      Unattended Food/Beverage Vending – ***

(2)      ***

(3)      ***

(4)      ***

(5)      ***

(6)      ***

(7)      ***

(8)      ***

(9)      ***

(10)    ***

(11)    ***

 





15

--------------------------------------------------------------------------------

 



RIDER 1

 

QUARTERLY CLIENT CERTIFICATION

to

SMALL TICKET AND DEPLOYMENT SUPPORT INCENTIVE AGREEMENT

between

Visa U.S.A. Inc. and USA Technologies, Inc.

effective as of July 1, 2017 (the “Agreement”)

 

Client confirms and certifies to Visa that for the three-month period that
started on ______________________, 20___ and ended on ______________________,
20___ (the “Relevant Quarter”), the following assertions are true, accurate and
complete for each Merchant to whom Client or Client’s Acquirer passed along the
benefit of the Promotional IRF Rates during the Relevant Quarter:

(i)     During the Relevant Quarter, there was no *** with respect to (check all
that apply):

           ***

(ii)     Client complied with the Client Participation Requirements at all times
during the Relevant Quarter;

(iii)    Client passed on the benefit of the Promotional IRF Rates only to
Eligible Merchants during the Relevant Quarter;

(iv)    The dollar amount of *** of each of the following sets of Eligible
Transactions that originated at each of the Unattended Merchant Locations during
the Relevant Quarter was *** (check all that apply):

           ***

(v)    The result of dividing the aggregate amount of the sales volume generated
at all of the Unattended Merchant Locations during the Relevant Quarter divided
by the total number of transactions generated at each of the Unattended Merchant
Locations during the Relevant Quarter is ***;

(vi)    Below is a complete list of all of the BINs through which Client
processed the Eligible Transactions (the “Included BINs”) during the Relevant
Quarter: [[Insert Included BINs]];

(vii)   Provide a complete list of all of the Merchants that became Eligible
Merchants during the Relevant Quarter and the date when Client began passing on
the benefits of the Promotional IRF Rates to such Merchants [[Insert new
Eligible Merchants and dates]];

(viii)  At least *** new Unattended Merchant Locations were created by Eligible
Merchants during the Relevant Quarter; and

(ix)    The exact number of new Unattended Merchant Locations  created during
the Relevant Quarter equals:  ______.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement.

I certify that I am responsible for preparing this certification on behalf of
Client and that Client used commercially reasonable diligence in determining the
information necessary to make the assertions and certifications contained in
this document in accordance with Client’s records and that to the best of my
knowledge those assertions and certifications are true, accurate, and complete.

By:                            _____________________________

Name:                       _____________________________

Title:                         _____________________________

Date:                         _____________________________

Relevant Quarter:     ______________________, 20____ through
______________________, 20____



16

--------------------------------------------------------------------------------

 



RIDER 2

 

VISA DEBIT ROUTING CERTIFICATE

to

SMALL TICKET AND DEPLOYMENT SUPPORT INCENTIVE AGREEMENT

between

Visa U.S.A. Inc. and USA Technologies, Inc.

effective as of July 1, 2017 (the “Agreement”)

 

Client confirms and certifies to Visa that for the three-month period that
started on ______________________, 20___ and ended on ______________________,
20___ (the “Relevant Quarter”) each Eligible Visa Debit Transaction initiated
during the Relevant Quarter was routed for authorization, clearing and
settlement during the Relevant Quarter as a Visa Debit Transaction, except where
the *** were offline or otherwise unavailable, or where there was a one-off
technical glitch or processing-related error.

“Eligible Visa Debit Transaction” means a transaction for the payment of goods
or services that originates on a Payment Device enabled with a Visa Debit
Product at an Unattended Merchant Location, other than Interlink Transactions,
credits, chargebacks, returns and the corresponding original transactions that
have been fully or partially refunded (due to such credit, chargeback or
return), and cash transactions (e.g., cash back transactions or prepaid card
cash loads).

I certify that I am an authorized person of Client responsible for preparing
this document on behalf of Client and that Client used commercially reasonable
diligence determining the assertions made above in accordance with Client’s
records.  Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.

 

By:                            _____________________________

Name:                       _____________________________

Title:                         _____________________________

Date:                         _____________________________

Relevant Quarter:     ______________________, 20____ through
______________________, 20____

 

 

17

--------------------------------------------------------------------------------